[Cite as In re Adoption of J.M.M., 2021-Ohio-775.]




                          IN THE COURT OF APPEALS OF OHIO
                              THIRD APPELLATE DISTRICT
                                   HENRY COUNTY



IN RE: THE ADOPTION OF:
                                                          CASE NO. 7-20-06
       J.M.M.,
                                                          OPINION
[THOMAS B. - APPELLANT]


IN RE: THE ADOPTION OF:
                                                          CASE NO. 7-20-07
       J.N.M.,
                                                          OPINION
[THOMAS B. - APPELLANT]


                     Appeals from Henry County Common Pleas Court
                                     Probate Division
                         Trial Court Nos. 20195004 and 20195005

                                         Judgments Affirmed

                                Date of Decision: March 15, 2021


APPEARANCES:

        Todd B. Guelde for Appellant

        Jennifer N. Brown for Appellee
Case Nos. 7-20-06, 7-20-07



ZIMMERMAN, J.

          {¶1} Petitioner-appellant, Thomas J. Brissey (“Thomas”), appeals the decision of

the Henry County Court of Common Pleas, Probate Division, concluding that the consent

of respondent-appellee, Daniel Lester Mohr (“Daniel”), to Thomas’s petitions to adopt

J.M.M. and J.N.M. (collectively “the twins”) is necessary. For the reasons that follow, we

affirm.

          {¶2} J.M.M. and J.N.M. were born in 2009 to Daniel and Sandra Kay Comstock nka

Skyelynn Sandra Kay Brissey (“Skyelynn”).1 (July 8, 2020 Tr. at 6); (Case No. 20195004,

Doc. Nos. 1, 2, 4); (Case No. 20195005, Doc. No. 1, 2, 4). Daniel was listed as the father

on both J.M.M.’s and J.N.M.’s birth certificates.2 (Case No. 20195004, Doc. No. 3); (Case

No. 20195005, Doc. No. 3). Although Daniel and Skyelynn had been married previously,

they were not married at the time their twins were born.3 (Case No. 20195004, Doc. No.

16); (Case No. 20195005, Doc. No. 15).

          {¶3} Skyelynn and Thomas were married in 2018. (Case No. 20195004, Doc. Nos.

1, 16); (Case No. 20195005, Doc. Nos. 1, 15). On November 14, 2019, Thomas filed


1
   Skyelynn is aka Sandra Kay Russell, Skyelynn Sandra-Kay Russell, Sandra Kay Brissey, and Skylar Sandra Kay
Brissey; Daniel referenced Skyelynn as “Sandy” in his text messages and throughout his testimony. (July 8, 2020 Tr.
at 4, 13-14); (Case No. 20195004, Doc. Nos. 1, 2, 16); (Case No. 20195005, Doc. Nos. 1, 2, 15).
2
  The twins have a whole-blood sibling (Danny age 26) born to Daniel and Skyelynn. (July 8, 2020 Tr. at 37-38, 48);
(Case No. 20195004, Doc. No. 16); (Case No. 20195005, Doc. No. 15).
3
  Notably, Skyelynn was married to Richard Comstock Jr. (“Richard”), her third former spouse, when the twins were
born. (July 8, 2020 Tr. at 48-49); (Case No. 20195004, Doc. No. 16); (Case No. 20195005, Doc. No. 15). Because
the trial court’s record does not contain a divorce decree or information related to whether the establishment of
paternity was rebutted by Daniel under R.C. 3111.03, we cannot glean from the record whether Richard should have
been served in the instant action (as the presumptive-natural father), and whether his consent to adopt may be have
been necessitated under R.C. 3107.07.

                                                       -2-
Case Nos. 7-20-06, 7-20-07


petitions to adopt J.M.M. and J.N.M. in the trial court. (Case No. 20195004, Doc. No. 1);

(Case No. 20195005, Doc. No. 1). In his petitions, Thomas asserts that Daniel’s consent

to the adoptions is not necessary because he “* * * has failed without justifiable cause to

provide more than de minimis contact with the minor for a period of at least one year

immediately preceding the filing of the adoption petition or the placement of the minor in

the home of the petitioner.” (Case No. 20195004, Doc. No. 1); (Case No. 20195005, Doc.

No. 1). Skyelynn consented to Thomas’s adoption of the children on November 14,

2019. (Case No. 20195004, Doc. No. 1); (Case No. 20195005, Doc. No. 1). The one-year

“look back” period as to Daniel’s contact with the children at issue in these adoptions

is November 15, 2018 to November 14, 2019.

        {¶4} On January 29, 2020, Daniel filed pro se letters objecting to the adoptions on

the basis that he had been denied access to the children for a 12-month period.4 (Case No.

20195004, Doc. No. 15); (Case No. 20195005, Doc. No. 14). Later, Daniel (when

represented by counsel) filed objections to the petitions and a denial of consent

abandonment denying the allegations in Thomas’s petitions. (Case No. 20195004, Doc.

Nos. 20, 23); (Case No. 20195005, Doc. Nos. 18, 21). The trial court rescheduled the

matter for a “consent not required” hearing on July 8, 2020 to give Daniel’s counsel time




4
 Daniel was incarcerated at the Corrections Center of Northwest Ohio when the adoption petitions were filed. (Case
No. 20195004, Doc. Nos. 15, 16, 21, 28); (Case No. 20195005, Doc. No. 14, 15, 19, 26).

                                                       -3-
Case Nos. 7-20-06, 7-20-07


to prepare.5 (Case No. 20195004, Doc. Nos. 22, 23, 24, 25, 26, 27); (Case No. 20195005,

Doc. No. 22, 23, 24, 25).

        {¶5} After conducting the “consent not required” hearing, the trial court issued an

order requiring the parties to provide proposed findings of fact and applicable case law,

which the parties timely filed. (July 8, 2020 Tr. at 62-63); (Case No. 20195004, Doc. Nos.

30, 31, 32, 33); (Case No. 20195005, Doc. Nos. 28, 29, 30, 31). Thereafter, trial court filed

its entry on August 14, 2020 finding that justifiable cause exists for Daniel’s failure to

provide more than de minimis contact with the twins and ordered that Daniel’s consent was

required for the adoptions to proceed. (Case No. 20195004, Doc. No. 34); (Case No.

20195005, Doc. No. 32).

        {¶6} Thomas filed his notice of appeal in each case on September 11, 2020, and we

have consolidated these cases for purposes of our review. (Case No. 20195004, Doc. No.

35); (Case No. 7-20-06, JE Sept. 28, 2020); (Case No. 20195005, Doc. No. 33); (Case No.

7-20-07, JE Sept. 28, 2020). He raises one assignment of error in each appeal.

                                          Assignment of Error

        The Probate Court’s Decision That Appellee’s Consent To Adoption Is
        Required Because Appellee Had Justifiable Cause For The Failure To
        Provide More Than De Minimis Contact With The Minor Children Is
        Against The Manifest Weight Of The Evidence.




5
  Daniel was not permitted to appear in person as a result of the Covid-19 pandemic; nevertheless, he appeared via
video conference from the Ohio Department of Rehabilitation and Correction Correctional Reception Center in Orient,
Ohio. (July 8, 2020 Tr. at 2, 48); (Case No. 20195004, Doc. No. 28); (Case No. 20195005, Doc. No. 26).

                                                       -4-
Case Nos. 7-20-06, 7-20-07


       {¶7} In his sole assignment of error, Thomas argues The trial court erred by

determining that Daniel’s consent to the adoptions is required. Specifically, Thomas

argues that the trial court erred by concluding that Daniel had justifiable cause for failing

to provide more than de minimis contact with his twins for one year immediately preceding

the filing of the adoption petitions, and that such determination is against the manifest

weight of the evidence.

                                    Standard of Review

       {¶8} “‘Ordinarily, the written consent of a minor child’s natural parents is required

prior to adoption, but R.C. 3107.07 provides exceptions to this requirement.’” In re

Adoption of H.R., 3d Dist. Logan No. 8-14-15, 2014-Ohio-5390, ¶ 23, quoting In re

Adoption of K.C., 3d Dist. Logan No. 8-14-03, 2014-Ohio-3985, ¶ 20. Specifically, R.C.

3107.07 states:

       {¶9} Consent to adoption is not required of any of the following:

       (A) A parent of a minor, when it is alleged in the adoption petition and the
       court, after proper service of notice and hearing, finds by clear and
       convincing evidence that the parent has failed without justifiable cause to
       provide more than de minimis contact with the minor or to provide for the
       maintenance and support of the minor as required by law or judicial decree
       for a period of at least one year immediately preceding either the filing of the
       adoption petition or the placement of the minor in the home of the petitioner.

R.C. 3107.07(A). “‘R.C. 3107.07(A) is written in the disjunctive.’” In re Adoption of H.R.

at ¶ 23, quoting In re Adoption of K.C. at ¶ 21. “‘Therefore, a failure without justifiable

cause to provide either more than de minimis contact with the minor or maintenance and


                                             -5-
Case Nos. 7-20-06, 7-20-07


support for the one-year time period is sufficient to obviate the need for a parent’s

consent.’” (Emphasis sic.) Id., quoting In re Adoption of K.C. at ¶ 21, citing In re Adoption

of A.H., 9th Dist. Lorain No. 12CA010312, 2013-Ohio-1600, ¶ 9.

       {¶10} “Because cases such as this one may involve the termination of fundamental

parental rights, the party petitioning for adoption has the burden of proving, by clear and

convincing evidence, that the parent failed to provide more than de minimis contact with

the minor or failed to provide for the maintenance and support of the minor during the

requisite one-year period and that there was no justifiable cause for the failure.” Id. at ¶

24, citing In re Adoption of K.C. at ¶ 24, citing In re R.L.H., 2d Dist. Montgomery No.

25734, 2013-Ohio-3462, ¶ 9. “‘“Once the petitioner has established this failure, the burden

of going forward shifts to the parent to show some facially justifiable cause for the failure.

* * * The burden of proof, however, remains with the petitioner.”’” Id., quoting In re

R.L.H. at ¶ 9, quoting In re A.N.B., 12th Dist. Preble No. CA2012-04-006, 2012-Ohio-

3880, ¶ 10.

       ‘Clear and convincing evidence is that measure or degree of proof which is
       more than a mere “preponderance of the evidence,” but not to the extent of
       such certainty as is required “beyond a reasonable doubt” in criminal cases,
       and which will produce in the mind of the trier of facts a firm belief or
       conviction as to the facts sought to be established.’

Id., quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus,

and citing In re Adoption of K.C. at ¶ 24.

                                          Analysis


                                             -6-
Case Nos. 7-20-06, 7-20-07


       {¶11} “‘The Supreme Court of Ohio has articulated a two-step analysis for probate

courts to employ when applying R.C. 3107.07(A).’” Id. at ¶ 25, quoting In re Adoption of

K.C. at ¶ 23, citing In re Adoption of M.B., 131 Ohio St.3d 186, 2012-Ohio-236, ¶ 23. “The

first step involves deciding a factual question—in this case, whether the parent failed to

provide more than de minimis contact with the minor or failed to provide for the

maintenance and support of the minor for a period of at least one year immediately

preceding the filing of the adoption petition.” Id., citing In re Adoption of K.C. at ¶ 23,

citing In re R.L.H. at ¶ 12, citing In re Adoption of M.B. at ¶ 23. See also In re Adoption

of S.J.M.H., 1st Dist. Hamilton No. C-130683, 2014-Ohio-3565, ¶ 29. “‘“A trial court has

discretion to make these determinations, and in connection with the first step of the

analysis, an appellate court applies an abuse-of-discretion standard when reviewing a

probate court decision * * *.”’” Id., quoting In re Adoption of K.C. at ¶ 23, quoting In re

Adoption of M.B. at ¶ 25. See also In re Adoption of S.J.M.H. at ¶ 29. “In the second step

of the analysis, if a probate court finds the parent failed to provide more than de minimis

contact or failed to provide for the maintenance and support of the minor, the court then

determines ‘whether justifiable cause for the failure has been proved by clear and

convincing evidence.’” Id., quoting In re Adoption of M.B. at ¶ 23. See also In re Adoption

of K.C. at ¶ 23. “‘A probate court’s decision on whether justifiable cause exists will not be

disturbed on appeal unless the determination is against the manifest weight of the




                                             -7-
Case Nos. 7-20-06, 7-20-07


evidence.’” Id., quoting In re Adoption of K.C. at ¶ 23, citing In re Adoption of M.B. at ¶

24 and In re Adoption of Masa, 23 Ohio St.3d 163 (1986), paragraph two of the syllabus.

       ‘In determining whether a judgment is against the manifest weight of the
       evidence, we must review the entire record, weigh the evidence and all
       reasonable inferences, consider witness credibility and determine whether, in
       resolving conflicts in the evidence, the trier of fact “clearly lost its way and
       created such a manifest miscarriage of justice” that there must be a reversal
       of the judgment and an order for a new trial.’

In re Adoption of N.T.R., 10th Dist. Franklin No. 16AP-589, 2017-Ohio-265, ¶ 11, citing

In re Adoption of E.E.R.K., 2d Dist. Miami No. 2013 CA 35, 2014-Ohio-1276, ¶ 18,

quoting Stegall v. Crossman, 2d Dist. Montgomery No. 20306, 2004-Ohio-4691, ¶ 29.

       {¶12} We begin by addressing the first step of the analysis and applying the

appropriate standard of review—abuse of discretion. Our review of the record reveals that

there was conflicting evidence regarding whether Daniel had contact with the twins during

the “look back” period. (July 8, 2020 Tr. at 24-25, 36-38, 40-41, 44, 52, 54, 61-62).

Indeed, the trial court determined, “[w]hile the issue of whether the Christmas present was

delivered in 2016 or 2018 marked, ‘from Dad’ is disputed, the Court would not find

Skyelynn[’s ] testimony on rebuttal ‘clear and convincing’ as to when the present was

delivered.” (Id. at 61-62); (Case No. 20195004, Doc. No. 34); (Case No. 20195005, Doc.

No. 32). According to the trial court:

       [w]hether the Christmas gift was delivered in December of 2016 or 2018,
       there would still remain the need to view the second prong, whether de
       minimis contact was justifiable by the interference of the other parent. The
       Court would go back to the June 29, 2018 meeting between Skyelynn [] and
       Daniel [] where she asked him to consent to adopt and he refused. She

                                             -8-
Case Nos. 7-20-06, 7-20-07


       subsequently blocked him on Facebook and started to limit the [twins]
       contact with Louise Mohr [their paternal grandmother]. Additionally, it was
       only on rebuttal that Skyelynn [] testified that she now remembered that the
       gifts marked ‘from Dad’ were delivered in 2016 and not 2018.

(Case No. 20195004, Doc. No. 34); (Case No. 20195005, Doc. No. 32). Thus, in our

review of the record, we conclude that the trial court implicitly found that Thomas did not

meet his burden of proof by clear and convincing evidence as to the first step of the

analysis. Nevertheless, even if we were to assume without deciding that Daniel failed to

provide more than de minimis contact with the twins for the one-year period in question,

Thomas’s argument fails because the trial court found that the second step of the analysis

(i.e., whether justifiable cause existed as to lack of contact) determinative under the facts

presented.

       {¶13} “‘“Ohio courts have held that justification of a parent’s failure to

communicate with his or her child is shown when there has been ‘significant interference’

with a parent’s communication with a child or ‘significant discouragement’ of such

communication.”’” In re J.P.E., 11th Dist. Trumbull No. 2016-T-0113, 2017-Ohio-1108,

¶ 17, quoting In re M.E.M., 11th Lake No. 2010-L-020, 2010-Ohio-4430, ¶ 29, quoting In

re Kr.E., K.E., & A.E., 9th Dist. Lorain No. 06CA008891, 2006-Ohio-4815, ¶ 21, citing In

re Adoption of Holcomb, 18 Ohio St.3d 361 (1985), paragraph three of the syllabus. “In

determining whether a natural parent’s failure to have more than de minimis contact was

justified, the central question is whether there was a significant interference with visitation

and communication and not whether it was possible for the natural parent to have done

                                             -9-
Case Nos. 7-20-06, 7-20-07


more to overcome the interference with visitation and communication.” Id. at ¶ 26, citing

In re S.B.D., 2d Dist. Miami No. 2006-CA-25, 2006-Ohio-5133, ¶ 37. Here, under the

second step of the analysis, the trial court determined that justifiable cause exists for

Daniel’s failure to have de minimis contact with the twins. Thus, we must decide whether

such determination is against the manifest weight of the evidence under Thomas’s

argument.

       {¶14} Thomas called Skyelynn as his first witness in his case-in-chief. (July 8, 2020

Tr. at 4). Skyelynn testified she and Daniel lived together as a couple until their break-up

in March 2013. (Id. at 11-12). According to Skyelynn, this was the last time Daniel saw

the twins. (Id.). Skyelynn testified that she met Daniel for lunch in June 2018 to discuss

Daniel’s request for contact with the twins. (Id. at 11). They also discussed whether Daniel

would consent to an adoption of the twins by Thomas. (Id.). Daniel refused. (Id.)

However, Daniel and Skyelynn agreed to meet (with the twins present) the following

Tuesday (on July 3, 2018) at a neutral park per Daniel’s request for contact. (Id. at 11-12,

17-18). Skyelynn testified that Daniel never followed up with her as to the location and

time of this meeting, and thus the meeting never occurred. (Id. at 17-18). Moreover,

Skyelynn testified that the twins never received any letters, cards, birthday or Christmas

presents, or telephone calls from Daniel between November 2018 and November 2019.

(Id. at 19).




                                           -10-
Case Nos. 7-20-06, 7-20-07


       {¶15} On cross-examination, Skyelynn testified that she could not recall if she

“blocked” Daniel on Facebook between 2018 and 2019. (Id. at 20-21). She also testified

as to being familiar with the adoption process (as to consent) since she had requested

Daniel, on multiple occasions, to give his consent to the adoption of their oldest child

(Danny) to Skyelynn’s previous husband. (Id. at 21-22). Moreover, Skyelynn testified

that she stopped permitting Daniel’s mother, Ella Louise Mohr (“Louise”) to visit with the

twins in late 2018 because she believed Louise would allow Daniel contact with them. (Id.

at 22-24). Skyelynn also stated that she did recall Louise dropping off presents to the twins

in December 2018. (Id. at 24-25).

       {¶16} Next, Thomas testified in support of his adoption petitions. (Id. at 25).

Thomas testified that he and Skyelynn got married in March 2018. (Id. at 27). Thomas

testified that he has never met Daniel, although he was aware that Daniel had texted

Skyelynn in June 2018. (Id. at 27-28). Further, Thomas was informed by Skyelynn that

Daniel would not consent to the adoption, and that the two never had their follow-up

meeting as discussed. (Id. at 29). Moreover, Thomas testified that he did not recall whether

Daniel ever sent cards or letters to the twins. (Id. at 30).

       {¶17} On cross-examination, Thomas testified that both he and Skyelynn were upset

that Daniel refused to give consent Thomas’s adoption petitions. (Id.). Further, while

Thomas was aware the twins received presents in December 2018, he wasn’t sure from

whom the presents were sent. (Id. at 31).


                                             -11-
Case Nos. 7-20-06, 7-20-07


       {¶18} Thomas rested his case, and Daniel called his mother, Louise (the twins’

paternal grandmother) as his first witness. (Id. at 32). Louise testified that she had known

Skyelynn since 1992. (Id. at 33). She testified that she had a good relationship with them

and routinely visited with the twins prior to November 2018. (Id. at 34). According to

Louise, she tried to visit the twins in late 2018 through November 2019, but she was denied

access to the twins because Skyelynn told her she was afraid that she (Louise) would let

Daniel have contact with them. (Id. at 35). Nevertheless, Louise continued to try to

maintain contact with the twins by bringing them gifts for the 2018 and 2019 holidays (i.e.,

Halloween, Christmas, and Valentine’s Day). (Id. at 36). Although Louise wanted to

deliver the gifts personally, Skyelynn would tell her that the twins were unavailable, and

Louise was directed to leave the gifts on Skyelynn’s porch. (Id. at 36-38). In December

2018, Louise, dropped off a bag containing Christmas presents for the twins from Louise,

Daniel, Danny, and other family members. (Id. at 37-38).

       {¶19} On cross-examination, Louise testified that Daniel had personally wrapped

his Christmas 2018 gifts (i.e., board games) for the twins at Louise’s home prior to Louise’s

delivery. (Id. at 40-41).

       {¶20} Next, Daniel called his wife, Lisa Mohr (“Lisa”) as his second witness. (Id.

at 42-43). Lisa testified that she and Daniel had been married for two years, since 2018.

(Id. at 42-43, 45-46). Lisa testified that Daniel’s only form of communication with

Skyelynn was through Facebook, but he had been “blocked” by Skyelynn in 2018. (Id.).


                                            -12-
Case Nos. 7-20-06, 7-20-07


Nonetheless, Lisa stated that Daniel continued to try to contact the twins through mail by

sending the twins a Christmas card with money. (Id. at 44).

          {¶21} Finally, Daniel testified on his own behalf. (Id. at 47).   According to his

testimony, he had been in a two-year drug-rehabilitation program preceding the filing of

the adoption petitions. (Id. at 49). He testified that after his release from rehab, he

contacted Skyelynn to re-establish a relationship with the twins. (Id. at 50). Daniel testified

that he and Skyelynn met for lunch and discussed his future contact with the twins. (Id.).

Daniel further testified that Skyelynn asked him to consent to adoption (which he refused).

(Id. at 50-51, 57). He also testified that they agreed to a meeting at Kingsbury Park at noon

on July 3, 2018. (Id.). However, Daniel stated that Skyelynn “blocked” him on Facebook

and failed to show up at the park.

          {¶22} Further, Daniel testified he was concerned that if he called Skyelynn or

showed up at her residence she would alert law enforcement and have him arrested. (Id. at

51-54). Daniel testified that he did send the twins Christmas gifts in December 2018. (Id.

at 54).

          {¶23} After Daniel rested his case, Thomas recalled Skyelynn to testify on rebuttal.

(Id. at 61). According to Skyelynn, the Christmas presents for the twins were actually

received for Christmas 2016 and the Christmas cards appeared to be written in Louise’s

handwriting. (Id. at 61-62).




                                              -13-
Case Nos. 7-20-06, 7-20-07


       {¶24} With no further evidence being introduced, the trial court determined that

“Daniel could perhaps have been more assertive in attempting to have contact with J.M.M.

and J.N.M., but it is clear Skyelynn [] would have resisted any attempts.” (Emphasis

added.) (Case No. 20195004, Doc. No. 43); (Case No. 20195005, Doc. No. 32).

       {¶25} Thomas argues that because the June 29, 2018 meeting occurred outside of

the one-year “look back” period the trial court should not have considered that meeting in

making its determinations as to justifiable cause. However, a probate court is not restricted

to focusing solely on the one-year statutory period in making such a determination. See In

the Matter of C.D.G., 2d Dist. Montgomery Nos. 28664 and 28665, 2020-Ohio-2959, ¶ 15.

Nonetheless, we conclude that justifiable cause may be demonstrated by events either

before or during the one-year prior to the filing of the petition or a combination of both.

       {¶26} Next, Thomas challenges the trial court’s determination that Skyelynn’s

conduct did not rise to level of significant interference so as to constitute justifiable cause.

See In re Adoption of Holcomb, 18 Ohio St.3d 361 (1985), paragraph three of the syllabus

(“Significant interference by a custodial parent with communication between the non-

custodial parent and the child, or significant discouragement of such communication, is

required to establish justifiable cause for * * * failure to communicate”). Importantly, the

Supreme Court of Ohio has refused to adopt a “precise and inflexible meaning” for

“justifiable cause,” but instead has stated that “the better-reasoned approach would be to

leave to the probate court as finder of fact the question of whether or not justifiable cause


                                             -14-
Case Nos. 7-20-06, 7-20-07


exists.” Id. at 367 (1985), citing In re Adoption of McDermitt, 63 Ohio St.2d 301 (1980).

In this regard, the Supreme Court stressed that “[t]he probate court is in the best position

to observe the demeanor of the parties, to assess their credibility, and to determine the

accuracy of their testimony.” (Emphasis added.) Id.

       {¶27} It is clear in our review of the record that the trial court determined the issue

of justifiable cause based on the credibility of the witnesses. Unquestionably, Skyelynn’s

explanation of Daniel’s lack of contact with the twins is ultimately a credibility

determination, which is left to the sound discretion of the trial court. “‘A trial court is “free

to believe all, part, or none of the testimony of any witness who appears before it.”’” In re

Adoption of K.C., 2014-Ohio-3985, at ¶ 26, quoting In re Adoption of M.C., 4th Dist.

Jackson No. 11CA5, 2011-Ohio-6527, ¶ 19, quoting Rogers v. Hill, 124 Ohio App.3d 468,

470 (4th Dist.1998). See also In re J.P.E., 2017-Ohio-1108, at ¶ 39. As such, we conclude

that the evidence supporting that Skyelynn significantly interfered with Daniel’s

communication and visitation with the children is weightier than the evidence that she did

not.

       {¶28} Accordingly, we conclude that the trial court’s determination that justifiable

cause exits for Daniel’s failure to provide more than de minimis contact with the twins is

not against the manifest weight of the evidence. Specifically, we cannot say that the trial

court lost its way and created such a manifest miscarriage of justice.




                                              -15-
Case Nos. 7-20-06, 7-20-07


       {¶29} For the foregoing reasons, we hold that the trial court did not err in concluding

that Daniel’s consent to Thomas’s adoption of J.M.M. and J.N.M. is required under R.C.

3107.07(A).

       {¶30} Thomas’s assignment of error is overruled.

       {¶31} Having found no error prejudicial to the appellant herein in the particulars

assigned and argued, we affirm the judgments of the trial court.

                                                                       Judgments Affirmed

WILLAMOWSKI, P.J. and MILLER, J., concur.

/jlr




                                            -16-